Judgment, Supreme Court, Bronx County (Steven Lloyd Barrett, J.), rendered May 4, 2006, convicting defendant, upon his plea of guilty, of grand larceny in the second degree, and sentencing him to a term of 1 to 3 years, and order, same court and Justice, entered on or about July 28, 2008, which denied defendant’s CPL 440.10 motion to vacate the judgment, unanimously affirmed.
After a thorough hearing on the CPL 440.10 motion, the court properly found that defendant’s plea was voluntary and that it was made with effective assistance of counsel (see People v Ford, 86 NY2d 397, 404 [1995]). There is no basis for disturbing the court’s determinations concerning credibility. The record of the plea, sentencing and hearing completely refutes defendant’s present claims. Concur—Tom, J.P., Mazzarelli, Acosta, DeGrasse and Richter, JJ.